12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Raul Camarena SIGALA, Appellant.
No. 93-3216.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 30, 1993.Filed:  January 4, 1994.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
D.Neb.
AFFIRMED.
PER CURIAM.


1
Raul Camarena Sigala, a federal prisoner, appeals the 215-month sentence he received after he pleaded guilty to a drug offense and to money laundering.  Sigala argues that the district court1 erred in not awarding him a three-level reduction for acceptance of responsibility.  See U.S.S.G. Sec. 3E1.1.  We affirm.


2
We review a district court's acceptance-of-responsibility decision under the clearly erroneous standard.   United States v. Furlow, 980 F.2d 476, 476 (8th Cir. 1992) (en banc), cert. denied, 113 S. Ct. 3253 (1993).  At Sigala's sentencing, this issue turned upon the credibility of his steadfast denial that he distributed drugs in 1992.  The district court credited Ted Gandert's testimony that he bought cocaine from Sigala approximately five times in 1992, despite Sigala's testimony to the contrary.  We conclude that the district court's decision to deny Sigala an acceptance-of-responsibility reduction was not clearly erroneous.  See U.S.S.G. Sec. 3E1.1, comment.  (n.1(a)) (falsely denying relevant conduct is inconsistent with acceptance of responsibility).


3
Accordingly, we affirm.



1
 The HONORABLE WARREN K. URBOM, Senior United States District Judge for the District of Nebraska